Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group
1.    	Claims 1-10, drawn to invention with: among other limitations, modify schematic net, net attribute comprising maximum leakage current value, store modified net list in non-transistor medium, and another leakage current is obtained from another IC layout diagram different from the IC layout diagram, transistor gate coupled to a power supply node of the IC device; without: capacitance-only netlist extraction, remove dummy gate region, compare simulation results,  four simulation results, modify version of a previous IC layout diagram, determining a violation of the leakage current constraint based on a dummy gate region, increasing width of dummy gate region, assigning a leakage current constraint, determining a violation of the leakage current constraint based on a dummy gate region, translating the IC layout diagram into a representative data file; and convert the representative data file into an image on a substrate, as recited in other group(s).  

2.	Claims 11-15, drawn to invention with: among other limitations, 
capacitance-only netlist extraction, remove dummy gate region, four simulation results,  compare simulation results,  modify version of a previous IC layout diagram based on comparing simulation results, increasing width of dummy gate region; without: modify schematic net, net attribute comprising maximum leakage current value, non-transistor medium, transistor gate coupled to a power supply node of the IC device, another leakage current is obtained from another IC layout diagram different from the IC layout diagram, assigning a leakage current constraint, determining a violation of the leakage current constraint based on a dummy gate region, translating the IC layout diagram into a representative data file; and convert the representative data file into an image on a substrate, as recited in other group(s).  

3.	Claims 16-20, drawn to invention with: among other limitations, 
assigning a leakage current constraint to a first schematic net of the IC device, determining a violation of the leakage current constraint based on a dummy gate region, modify IC layout diagram in response to leakage current constraint violation, translating the IC layout diagram into a representative data file; and convert the representative data file into an image on a substrate; without: modify schematic net, net attribute comprising maximum leakage current value, non-transistor medium, transistor gate coupled to a power supply node of the IC device, another leakage current is obtained from another IC layout diagram different from the IC layout diagram, capacitance-only netlist extraction, remove dummy gate region, four simulation results, and compare simulation results, as recited in other group(s).  

Applicant is required to elect a single invention for prosecution on the merits.  Restriction for examination purposes as indicated is proper because all these inventions listed in the groups are independent or distinct for the reasons given above and the claim groups are not obvious variants of each other based on the current record and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The prior art applicable to one invention would not likely be applicable to 
Another invention;
(b) The inventions have acquired a separate status in the art in view of their 
Different classification;
(c) The inventions have acquired a separate status in the art due to their 
Recognized divergent subject matter;
(d) The inventions require a different field of search (for example, searching 
Different classes/subclasses or electronic resources, or employing different search queries); 
 (e) The inventions are likely to raise different non-prior art issues under 35 
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection as under 35 U.S.C. 103(a) of the other invention and/or the evidence or admission may be used in a rejection under 35 U.S.C 102 of the other invention based on non-patentable weight intended used.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/PAUL DINH/            Primary Examiner, Art Unit 2851